                                                                         United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                   IN THE UNITED STATES DISTRICT COURT                       February 15, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                             David J. Bradley, Clerk
                             HOUSTON DIVISION



OSCAR GEOVANY ORTIZ-PEREZ,                 §
SPN #02962692,                             §
                                           §
                   Petitioner,             §
                                           §
v.                                         §         CIVIL ACTION NO. H-19-0315
                                           §
HARRIS COUNTY SHERIFF ED                   §
GONZALEZ, 1                                §
                                           §
                   Respondent.             §



                      MEMORANDUM OPINION AND ORDER


     The petitioner, Oscar Geovany Ortiz-Perez (SPN #02962692), is

currently in custody as a pretrial detainee at the Harris County

Jail, which is operated by the Harris County Sheriff's Department.

The petitioner has filed a Writ of Habeas Corpus Requesting Release

to Personal Recognizance Bond per 18 U.S.C.                 §   3142   ("Petition")

(Docket Entry No. 1).      After considering the pleadings, the court

concludes   that    this   case     must       be   dismissed   for    the     reasons

explained briefly below.


                              I .    Background

     The petitioner contends that he is currently in state custody



     1
      The petitioner does not identify a respondent.  Because the
petitioner is confined in the Harris County Jail, the court
substitutes Harris County Sheriff Ed Gonzalez as the proper
respondent pursuant to Rule 2(a) of the Rules Governing Section
2254 Cases in the United States District Courts, which also apply
to petitions filed under 28 U.S.C. § 2241.
as the result of false charges filed against him by his roommate's

girlfriend. 2         Court records reflect that the petitioner has been

charged with the felony offense of indecency with a child by sexual

contact in Harris County Cause No. 1604622. 3                    The petitioner claims

that       he   has    remained    in     custody       since        his        arrest    because

immigration officials            have    placed a       "hold"       or detainer           on his

custody. 4      The petitioner asks this court to issue a writ of habeas

corpus and grant him release on his own personal recognizance under

18   u.s.c.     §   3142. 5

                                   II.        Discussion

       To obtain a federal writ of habeas corpus a petitioner must

demonstrate that he is "in custody in violation of the Constitution

or laws or treaties of the United States."                    28 U.S.C.           §   2241 (c) (3).

A petitioner seeking a writ of habeas corpus must be "in custody"

at the time his petition is filed.                    Pack v. Yusuff, 218 F.3d 448,

454 n.5 (5th Cir. 2000).

       The      petitioner     does     not    show    that     he     is       in    custody    in

violation of the constitution or that he is entitled to relief

under federal law.            Although he invokes 18 U.S.C.                 §    3142(b), which


       2
           Petition, Docket Entry No. 1, p. 2.
       3
       See State of Texas v. Oscar Geovanv Ortiz-Perez, Cause No.
1604622 (337th Dist. Ct. for Harris Cnty.), available through the
Office      of    the    Harris    County     District     Clerk,
http://www.hcdistrict.clerk.com (last visited Feb. 11, 2019).
       4
           Petition, Docket Entry No. 1, p. 2.
       5
           Id. at 1.

                                               -2-
authorizes           the   release   of    a     criminal     defendant    on   personal

recognizance pending a trial,                   this statute does not benefit the

petitioner because he is not facing federal criminal charges.                         More

importantly, he is not in federal custody for purposes of habeas

corpus review.             See Zolicoffer v. United States Dep't of Justice,

315 F.3d 538, 541 (5th Cir. 2003)                     (holding that prisoners are not

"in custody" for purposes of habeas corpus review simply because

federal immigration officials have issued a detainer against them) .

Under        these    circumstances       the    petition    must   be    dismissed    for

failure to state a claim upon which relief may be granted.


                              III.   Conclusion and Order

        Based on the foregoing, the court ORDERS as follows:

        1.      The Writ of Habeas Corpus Requesting Release to
                Personal Recognizance Bond per 18 U.S. C. § 3142
                (Docket Entry No. 1) filed by Oscar Geovany Ortiz-
                Perez is DENIED.

        2.      This action is DISMISSED with prejudice for failure
                to state a claim upon which relief may be granted.

        3.      A certificate of appealability is DENIED.

        The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the petitioner.

        SIGNED at Houston, Texas, on this the I~ day of ~J                      ,   2019.




                                                                  SIM LAKE
                                                        UNITED STATES DISTRICT JUDGE

                                                -3-
